Citation Nr: 1241908	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-31 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reductions in Montgomery GI Bill (MGIB) benefits effective October 5, 2008, and November 3, 2008, were proper, such that an overpayment of benefits was created in the amount of $1,329.79.

2.  Entitlement to a waiver of recovery of this overpayment of MGIB benefits in this amount of $1,329.79.




ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 2000 to July 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2009 and July 2009 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An overpayment in the amount of $1,329.79 for an advanced educational payment for distance learning courses at Pensacola Junior College was properly created as a result of VA's contribution towards the Veteran's educational costs.

2.  This overpayment resulted from receipt of two "early" punitive grades for lack of attendance in two online courses, Keyboarding I as of October 5, 2008, and Records Management as of November 3, 2008.

3.  Because he ultimately failed both courses due to lack of attendance, the Veteran was paid for courses that he did not satisfactorily attend or complete.

4.  However, the indebtedness did not result from fraud, misrepresentation, or bad faith on his part.

5.  Although he had been administratively withdrawn from these courses, he continued to perform coursework through the end of the semester, including making up missing assignments and, consequently, was not at fault in creating this debt in question and not unjustly enriched.



CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance benefits in the amount of $1,329.79 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2012).

2.  But recovery of this overpayment of education benefits would violate the principles of equity and good conscience, so this debt is waived in its entirety.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

This case involves two separate but related claims, the first being the appeal of the validity of the overpayment and the second the appeal of the denial of a waiver.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the notice and duty to assist requirements of the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2012), do not apply to a claim for waiver of recovery of an overpayment.  This is because the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice procedures.  Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, as to the validity of the overpayment, the notice and duty to assist provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

In any event, because the Board is ultimately agreeing to waive the repayment of this debt, any failure to notify and assist the Veteran in this appeal is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that notice and assistance errors, even when the VCAA applies, are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing a notice or assistance error, but also, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  There simply is no such possibility in this instance.

II.  Validity of the Overpayment

The issue of the validity of a debt is a threshold preliminary determination that must be made prior to a decision on a request for waiver of the consequent indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501; 38 C.F.R. § 1.911(c). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits exceeding the amount to which he or she was entitled.  38 C.F.R. § 1.962.  A request for waiver of overpayment of any benefits, other than loan guaranty, must be made within 180 days following the date of a notice of indebtedness issued by VA to the debtor.  The 180-day period may be extended if the debtor demonstrated to the RO that, as a result of VA error or the postal service, or other circumstances beyond his or her control, there was a delay in his or her receipt of notification of indebtedness beyond the time normally required for mailing.  38 C.F.R. § 1.963(b).

Turning now to the facts and history of this particular case.  In April 2004, the Veteran applied for VA educational assistance under Chapter 30, Title 38, of the United States Code, commonly referred to as the Montgomery GI Bill (MGIB).  He was determined to be eligible to use MGIB benefits for a distance learning (online) degree program at Coastline Community College in Fountain Valley, California, beginning in June 2007.  In December 2007, he completed an associate's degree in electronics technology.  At that point, he filed for MGIB benefits to pursue an associate's degree in business at Pensacola Junior College (now Pensacola State College) in Pensacola, Florida, again through distance learning.  He began the program in January 2008 and transferred into an online associate's degree program in office administration at Pensacola Junior College in August 2008.

For the Fall 2008 semester, he enrolled as a full-time distance learning student, taking three courses (nine credits) online through Pensacola Junior College and one course (three credits) online through Okaloosa Walton College in Niceville, Florida, as a guest student with credits applicable to his office administration degree.  He successfully completed the course at Okaloosa Walton College and the three-credit course Principles of Management at Pensacola Junior College, and his completion of these six credits is not in dispute.

In January 2009, however, VA received notice from Pensacola Junior College that he had been administratively withdrawn from his remaining two courses, Keyboarding I as of October 5, 2008, and Records Management as of November 3, 2008.  He received punitive grades in both classes.  According to the MGIB regulations, a punitive grade is a failing grade based on non-completion of a course that factors into a Veteran's overall grade point average (GPA).  "Unlike the nonpunitive grade, the punitive grade does affect the criteria to be met by the student for graduation, i.e., it is a factor in computing the student's [GPA], for instance."  38 C.F.R. §§ 21.4200(k), 21.7020(b)(24).  In laymen's terms, a grade of "W" (withdrawn) or "I" (incomplete) in a course is considered to be nonpunitive under the regulations as it does not affect GPA.  However, a grade of "F" given on the basis that the Veteran stopped attending or was administratively withdrawn from a course is considered a punitive grade.

In determining the date of withdrawal or discontinuance in a course for overpayment purposes, a slightly different set of principles applies depending on whether the grade received is punitive or nonpunitive.  38 C.F.R. § 21.735(e).  According to this VA regulation, if a Veteran withdraws for reasons other than being called to active duty and either withdraws without mitigating circumstances or receives nonpunitive grades, his educational assistance benefits are deemed to terminate as of the first date of the term during which withdrawal occurs.  38 C.F.R. § 21.7135(e)(1).  However, if he withdraws with mitigating circumstances or "withdraws such that a punitive grade is or will be assigned for those courses" or because he is ordered to active duty, VA will terminate education benefits as of the last day of attendance in the course (for residential students) or the official date of change in status under the institution's practices (for independent study).  38 C.F.R. § 21.7135(e)(2).  The essential difference between these provisions is that VA will prorate benefits where a Veteran is "punished" through withdrawal by receiving punitive grades that affect his GPA, but VA will seek full repayment for the entire term if his withdrawal is retroactive to the beginning of the course and does not affect his overall GPA.  "Mitigating circumstances" include such factors as illness of the Veteran, illness or death of an immediate family member, unavoidable change in the Veteran's employment, family or financial obligations beyond control of the Veteran, discontinuance of the course by the institution, unanticipated active duty for training, or unanticipated difficulties in child care.  38 C.F.R. § 21.7020(b)(19).

Here, though, because the Veteran's courses were internet-based distance learning courses, the separate provision relating to correspondence courses applies to his claim.  According to 38 C.F.R. § 21.7135(e)(3), which applies in lieu of (e)(1) and (e)(2), when a Veteran withdraws from a correspondence course, VA will terminate educational assistance effective the date the last lesson is serviced.  The MGIB regulations do not define "correspondence course," but the more recent definition contained in the Post-9/11 GI Bill uses the term "distance learning course" in place of "correspondence course," which presumably originally referred to courses by postal mail.  20 U.S.C.A. § 1003(7); 38 U.S.C.A. § 3323(c); 38 C.F.R. § 21.9505.  The Board considers an online distance learning course to be a "correspondence course" for purposes of the MGIB, which was originally drafted prior to the widespread use of online educational courses.  Reasoning by analogy, however, "attendance" in an online course cannot refer to simple presence in the classroom as in residential training.  The structure of 38 C.F.R. § 21.7135(e) appears to confirm this result.  Because the Veteran had punitive grades, § 21.7135(e)(2) would apply rather than § 21.7135(e)(1); but (e)(2), by its own provisions, only refers to residential training and independent study.  Since the Veteran's claim does not involve an apprenticeship, on-the-job training, or a flight course, § 21.7135(e)(3) (the correspondence course provision) must apply.

Pensacola Junior College changed his student status as of October 5, 2008, in Keyboarding I and as of November 3, 2008, in Records Management.  For purposes of 38 C.F.R. § 21.7135(e)(3), these dates will be deemed to be the date on which the last lesson was serviced in his distance education courses because these are the dates on which he was administratively withdrawn from the two courses.  As a result, his overpayment began on these dates, as he dropped from being a full-time student (12 credits) to a three-quarter time student (9 credits) on October 5 and then a half-time student (6 credits) on November 3, 2008.

His grade report from Pensacola Junior College shows he received an "F2" grade in Keyboarding I from October 5, 2008, through December 19, 2008, and an "F2" grade in Records Management from November 3, 2008, through December 17, 2008.  These grades were factored into his GPA that semester, and thus are "punitive" for purposes of 38 C.F.R. § 21.4200(k) and § 21.7020(b)(24).

He claims these grades were given to him improperly by Pensacola Junior College and, in retrospect, were due to administrative error.  According to the website of Pensacola State College, three types of "F" grades could be assigned.  An "F1" grade applied to a student who attended consistently throughout the term and failed a class.  An "F2" grade applied when a student was withdrawn for excessive absences in a class for which the instructor did not process the withdrawals; the student was withdrawn for excessive absences after the withdrawal deadline; or the student was withdrawn for excessive absences in a course being attempted for a third time.  An "F3" grade applied when a student failed a course because of cheating or plagiarism.  According to the College's website, an "F2" grade is an "Early F," assigned before the end of the term for a student who no longer attended the course.  The instructor also assigns a last date of attendance.  Students receiving this grade are notified of this grade assignment and provided the opportunity to adjust the "F" to a "W" (withdrawn).  The last date of attendance reported by the instructor was the withdrawal date for all reporting purposes, and it was the date reported to VA as the date of change in student status.


The Veteran contends that his "F2" grades in these two courses were in administrative error as he continued to receive assignments from his professors and he did course work through the end of the semester.  He submitted email exchanges with his professors in which he received and turned in assignments well after the dates on which he was deemed to have "withdrawn" from the distance learning courses, and he also submitted screenshots of the online tool that he used to complete and turn in assignments that show uploads as late as December 12, 2008, the last day for which coursework could be turned in for his courses.  He has contacted both his professors and the school for an explanation as to why he was administratively withdrawn from the course early in the semester when he was still attending.  He received assurances from his professors that his grades would be upgraded to another status, but this has never been done.

The Board agrees with his contentions that his "F2" grades were in administrative error, that he had not withdrawn from either course before the end of the semester, and that he continued to receive and turn in coursework until the last day of the course.  It appears his attendance in the two courses lapsed about the middle of the semester and that he attempted to make up his missed online coursework after he had been administratively deemed to have withdrawn.  These arguments go to the waiver of the overpayment rather than validity of the underlying debt.  Unless the College upgrades his "F2" grades to an "F1" or another letter grade reflecting that he completed the course (even if he ultimately failed), that fact will remain that he was still paid VA education benefits for a course that, for all intents and purposes, he did not satisfactorily complete and for which he did not receive credit for his attendance.  That his professors and the College share the blame for the overpayment created by erroneously processing him as administratively withdrawn and failing to upgrade his status does not change the ultimate validity of the debt owed to VA in this circumstance.  It does, however, as will be explained, weigh heavily in favor of a waiver of the overpayment.


III.  Waiver of the Overpayment

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963. 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side, the Veteran or VA.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness here as the request for waiver was received within 180 days following the date of notice of the indebtedness.


The Board has carefully reviewed the entire record, in light of the Veteran's contentions and the applicable laws and regulations, and finds that recovery of the overpayment of his education benefits would indeed be against equity and good conscience.  The overpayment was at least in part the result of administrative error by his professors and Pensacola Junior College in failing to give him credit for online attendance throughout the semester, even if he ultimately failed the course.  His earnest attempts to rectify this error and have his grades retroactively changed have not been successful.  As a consequence, the overpayment will be waived in its entirety.

He explained in his April 2009 Notice of Disagreement (NOD) and in another statement dated in August 2010 that his teachers marked him as not attending the course since he had missed turning in some assignments.  But his professor for Keyboarding I had promised to change his status after he submitted screenshots from Keyboarding Pro Deluxe showing that he did work throughout the semester.  His grade was never changed, however.  In Records Management, he fell behind and attempted to catch up later in the semester by turning in several late assignments.  The professor had skipped around the syllabus, so he performed extra work but fell short of completing some required assignments.  A series of emails and screenshots show he submitted assignments as late as December 6, 2008, in an email as attachments to his Keyboarding I instructor, and December 12, 2008 on the online assignments widget for both Keyboarding I and Records Management based on the computer screenshots.  He indicated that at least one of the professors was no longer teaching at Pensacola Junior College and she would not respond to emails.  The College could not act on changing his grade without the permission of the professor.

The Veteran's poor grades in his online courses Keyboarding I and Records Management may well have been deserved, as he turned assignments in late or not at all and went through a period of non-attendance in the middle of the course.  It is clear, however, that he was doing work in both courses for several weeks after he had been administratively withdrawn and resultantly received an "F2" ("Early F") grade in both courses.  In Keyboarding I, he turned in assignments as late as eight weeks after his transcript had been changed to F2, and five weeks in the case of Records Management.  This simply does not fit with the College's contention that he had administratively withdrawn from the courses as of October 5, 2008, and November 3, 2008.  Had he received an "F1" (failure due to poor performance) rather than an "F2" (failure due to administrative withdrawal) in his two online courses, an overpayment would not have been created.  While the College undoubtedly has policies in place to determine when a student is no longer participating in online courses, the Veteran's professors continued to email him and receive assignments from him long after he was administratively withdrawn from the courses.

Absent any explanation from the College or from his professors as to the reasons for the failure to change his grade from "F2" to a grade reflecting his total performance in the course, even if it was still a failing grade ("F1"), the Board ultimately agrees with his contentions that the "F2" grades were due to administrative oversight.  He had the expectation that his "F2" grades would be changed after he was administratively withdrawn if he made up his missing coursework.  His professors accepted the coursework and continued to email assignments to him.  He may well have had subpar performance in both courses, but the evidence shows that he at least attended them (attendance in an online course meaning to log in and submit coursework) and that the overpayment in this case was created solely by his supposed non-attendance, not instead by his poor performance.  This is simply not a just result, then.

The Board is granting this waiver request in its entirety for several reasons.  First, contrary to the July 2009 waiver decision, the Veteran is not unjustly enriched by the payment of benefits made to him for the six credits at issue in this case.  Indeed, he performed work throughout the semester, including on the last day of the course, and he never received attendance credit for this work.  Second, he did suffer detrimental reliance on his professors' assurances that his grades would be changed to reflect his attendance.  His communications from his professors emailing him assignments and accepting assignments for several weeks after his "withdrawal" from the course led him to believe that he was still enrolled.  Collection of the overpayment, then, would leave him in the position of having performed coursework for which he received no credit, and this in turn would defeat the purpose of the educational benefit.  Finally, he is not entirely at fault in creating the overpayment; his professors are also at fault for not assigning him a grade that adequately reflected his enrollment and attendance status in his online courses.

He also made out a claim for a waiver based on undue hardship by completing a Financial Status Report (FSR, VA Form 5655) in May 2009.  The claim was denied due to his earning potential over the next three to five years based on his income and assets.  However, the Board finds that the overpayment was not solely his fault, that he has not been unjustly enriched, and that repayment of the debt would defeat the purpose of the benefit, which was to compensate him for coursework that he completed in his educational program.  Even if he could not show undue hardship if forced to repay the debt, recovery of the overpayment still is not in equity and good conscience as the equities are at least in relative balance.

Therefore, resolving all reasonable doubt in his favor, the Board concludes that recovery of the overpayment would be against equity and good conscience.  This request for waiver of recovery of the overpayment of education benefits in the amount of $1,329.79 thus is granted.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

This claim for waiver of recovery of the overpayment of education benefits in the amount of $1,329.79 is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


